DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          GARO MANAGEMENT, INC., a Florida Corporation,
                        Appellant,

                                    v.

 MAGLEV ENERGY, INC., a Florida Corporation; DONALD R. TAYLOR,
             JON HARMS and JAY ARCHIBALD,
                           Appellees.

                              No. 4D18-795

                         [September 27, 2018]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Edward A. Garrison, Judge; L.T.
Case No. 50-2016-CA-003603-XXXX-MB.

    Randy R. Freedman of Freedman & McClosky, P.A., Fort Lauderdale,
for appellant.

   Matthew C. Scarfone and Maria Elena Abate of Colodny Fass,
Sunrise, for appellees Maglev Energy, Inc., Jon Harms and Jay
Archibald.

    Bradley S. Bell and Philip A. Beach of Bell Law Group, P.A., Tampa,
for appellee Donald R. Taylor.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.